 B104 (FORM 104) (08/07)

         ADVERSARY PROCEEDING COVER SHEET                                                        ADVERSARY PROCEEDING NUMBER
                                                                                                 (Court Use Only)
                 (Instructions on Reverse)

PLAINTIFFS                                                                        DEFENDANTS
Shawn Donell Hicks                                                                Design Works Nashville

ATTORNEYS (Firm Name, Address, and Telephone No.)                                 ATTORNEYS (If Known)
D. Jonathan Augusta                                                               N/A
731 Porter Rd., Nashville, TN 37206
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□ Debtor    □ U.S. Trustee/Bankruptcy Admin        □ Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                □ Creditor    □ Other
□ Trustee                                          □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
COMPLAINT FOR TURNOVER and a proceeding to obtain an injunction or other equitable relief



                                                                      NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□                                                                                 □
    FRBP 7001(1) – Recovery of Money/Property                                     FRBP 7001(6) – Dischargeability (continued)
✔   11-Recovery of money/property - §542 turnover of property                        61-Dischargeability - §523(a)(5), domestic support
□   12-Recovery of money/property - §547 preference                               □   68-Dischargeability - §523(a)(6), willful and malicious injury
□   13-Recovery of money/property - §548 fraudulent transfer                      □   63-Dischargeability - §523(a)(8), student loan
□   14-Recovery of money/property - other                                         □   64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                         (other than domestic support)

□
    FRBP 7001(2) – Validity, Priority or Extent of Lien
    21-Validity, priority or extent of lien or other interest in property
                                                                                  □   65-Dischargeability - other

                                                                                  FRBP 7001(7) – Injunctive Relief

□
    FRBP 7001(3) – Approval of Sale of Property                                    ✔ 71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)             72-Injunctive relief – other


□
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                  □
                                                                                  FRBP 7001(8) Subordination of Claim or Interest
    41-Objection / revocation of discharge - §727(c),(d),(e)
                                                                                     81-Subordination of claim or interest


□
    FRBP 7001(5) – Revocation of Confirmation                                     FRBP 7001(9) Declaratory Judgment
    51-Revocation of confirmation
                                                                                     91-Declaratory judgment


□
    FRBP 7001(6) – Dischargeability
                                                                                  □
                                                                                  FRBP 7001(10) Determination of Removed Action
    66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
□   62-Dischargeability - §523(a)(2), false pretenses, false representation,
                                                                                     01-Determination of removed claim or cause

        actual fraud
□                                                                                 □
                                                                                  Other
    67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny       SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                       (continued next column)                                    □   02-Other (e.g. other actions that would have been brought in state court
                                                                                          if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law                    □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                  Demand $ 14,415.25
Other Relief Sought




      Case 3:19-bk-03035                       Doc 43          Filed 11/24/19 Entered 11/24/19 15:22:18                                Desc Main
                                                              Document      Page 1 of 25
 B104 (FORM 104) (08/07), Page 2

                  BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                    BANKRUPTCY CASE NO.
Shawn Donell Hicks                               19-bk-03035
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF JUDGE
Middle District of Tennessee                                          Nashville-Davidson Co.            R. Mashburn
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
/s/ Jonathan Augusta



DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
November 24, 2019                                                     D. Jonathan Augusta



                                                        INSTRUCTIONS

           The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 104, the Adversary Proceeding Cover
 Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic Case
 Filing system (CM/ECF). (CM/ECF captures the information on Form 104 as part of the filing process.) When completed,
 the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the information to
 process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.




    Case 3:19-bk-03035              Doc 43       Filed 11/24/19 Entered 11/24/19 15:22:18                         Desc Main
                                                Document      Page 2 of 25
                              IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                               }
 Shawn Hicks                                         }       Case No. 3:19-bk-03035
 5135 Nolensville Pk Apt. WI                         }
 Nashville, TN 37211                                 }       Chapter: 13
                                                     }
                                                     }       Judge Randal Mashburn
                                                         }
Debtor.                                              }
                                                       }
Shawn Donell Hicks                                    }      Adversary No:
             Plaintiff,                                  }
v.                                                       }
Design Works,                                            }
                                                     }
                                                         }
             Defendant                                   }


COMPLAINT FOR TURNOVER AND REQUEST FOR SANCTIONS FOR CONTEMPT OF COURT
                               ORDERS

        COME NOW the Debtors/Plaintiff (hereinafter the "Debtors"), by and through counsel, pursuant to

Fed.R.Bankr.P. § 7001(1) and for cause of action against Defendant, Design Works (hereinafter the

"Defendant"), would state and show the following:

                                        JURISDICTION AND VENUE

     1. Jurisdiction over this cause is proper pursuant to 28 U.S.C. §§ 157 and 1334.

     2. Venue over this cause is conferred by 28 U.S.C. §§ 1408 and 1409.

     3. This cause is a core proceeding and is a Complaint for Turnover governed by Fed.R.Bankr.P. § 7001(1)

        and (7).

     4. Upon information and belief, Design Works, is a corporation incorporated under the laws of the State of

        Deleware and is legally allowed to operate business in the state of Tennessee.

                                        FACTS AND CAUSE OF ACTION

     5. The Debtor(s) filed a bankruptcy on 5/11/2019 and a plan was confirmed on 6/27/19 paying a 0%

        dividend to general unsecured creditors.
        Case 3:19-bk-03035 Doc 43 Filed 11/24/19 Entered 11/24/19 15:22:18                   Desc Main
                                         Document Page 3 of 25
6. The case was assigned cased number 3:19-bk-03035.

7.    On 5/13/2019, an Order to Pay Trustee was sent to the Debtor's employer, Design Works, directing

     them to deduct $ 154.25 weekly from the pay of the Debtor. (Attached hereto as "Exhibit A.")

8. A provision of the Debtor's confirmed plan placed the Debtor on probation such that their case would be

     dismissed automatically, without further hearing, upon the notice of non-compliance filed by the trustee.

     This was a result of having had a previous case dismissed within one year of filing the instant case.

9. After receiving the payroll deduction order, Design Works, began withholding payments from the

     Debtor's paycheck. The Debtor believed that all of their required payments were being made without fail.

10. On 11/12/2019, the Trustee filed a Motion to Dismiss for failure of the Debtor to fund the plan and a

     order dismissing the Debtor's case was entered on 11/13/2019. (Attached hereto as "Exhibit B")

11. The Debtor has proof that all of his bankruptcy payments have been withheld from his paycheck as

     required by the payroll deduction order. (Attached hereto as "Exhibit C".)

12. The Defendant has also without notice nor permission has been deducting $60 dollars a week from the

     Debtor's paychecks since July 10, 2019 as a "repayment" for the funds that the employer said he delivered

     to the Chapter 13 trustee. The Defendant has not provided an explanation why he deducted these funds.

     The Debtor does not owe nor have they ever owed funds to the Defendant.

13. Upon review of the Trustee's records, the Trustee did not receive any payments in the months of July,

     September, October, and November despite these payments having been withheld from the Debtor's

     paycheck. (Attached hereto as "Exhibit D.")

14. The Defendant has failed to remit these payments in violation of the Order to Pay trustee.

15. As a direct result of the Defendant's actions, the Debtor's case has been dismissed and the Debtor has

     been put at risk of serious repercussions, such as the potential repossession of collateral, lawsuits to

     collect debts, garnishments of wages, and so forth.




     Case 3:19-bk-03035       Doc 43     Filed 11/24/19 Entered 11/24/19 15:22:18              Desc Main
                                        Document      Page 4 of 25
                  CONTEMPT FOR FAILURE TO ABIDE BY ORDERS OF THIS COURT

   16. The Defendant deducted payments in the amount of $ 154.25 every paycheck but failed to comply with

       the Order when they failed to remit the deducted funds. The total amount due to the Trustee which has

       been deducted but not remitted is $ 3,335.25.

   17. The Defendant has also been illegally deducting payments in the amount of $60.00 every paycheck since

       July 10, 2019. The Defendant has not provided an explanation why this deduction was needed. The total

       amount taken from the Debtor's paycheck is $1,080.00.

   18. The Defendant's conduct is willful as the Defendant is aware of the Bankruptcy Court order and the

       failure to abide by this Court's Orders should result in a finding of contempt.

                    TURNOVER OF FUNDS/VIOLATION OF THE AUTOMATIC STAY

   19. The wages which were deducted are property of the estate.

   20. The deductions were necessary in order for the Debtor's Chapter 13 plan to be successful and to afford

       the Debtor their right to reorganize their estate.

   21. The failure to turnover these funds is a violation of 11 USC 362(3), which prevents any entity from

       exercising control over property of the estate.

   22. As a result, the Defendant is in violation of 11 USC 362 (k)(1).

   23. As a result of the Defendant's actions, no payment has been made to the Debtor's plan since 8/23/2019

       which caused the Debtor's case to be dismissed.

                                              PRAYER FOR RELIEF

Wherefore, the Debtor prays as follows:

   24. The Debtor prays for an order granting turnover of $ 3, 335.25 to the Chapter 13 trustee, for payment on

       the Debtor's Chapter 13 plan for payments withheld through the filing of this complaint.

   25. The Debtor prays for an order granting turnover of $ 1,080.00 to the Debtor, for payment to the Debtor

       for the illegal deduction of funds from the Debtor's paycheck.

   26. The Debtor prays for a finding of contempt against the Defendant.

   27. The Debtor prays for an order awarding punitive damages in the amount $10,000.00.
      Case 3:19-bk-03035         Doc 43     Filed 11/24/19 Entered 11/24/19 15:22:18          Desc Main
                                           Document      Page 5 of 25
28. The Debtor prays for compensatory damages.

29. The Debtor requests that the court refer this matter to the US Trustee to investigate the Defendant's

   actions for potential embezzlement against the estate pursuant to 18 USC 153.

30. Debtors' counsel prays for attorney fees for time expended in the prosecution of this complaint.

31. The Debtors further pray for other general relief as deemed just by the Court.



                                  Respectfully submitted,



                                  /s/ Jonathan Augusta
                                  Jonathan Augusta, BPR #25880
                                  Attorney for Debtor
                                  Eastside Legal, PLLC.
                                  731 Porter Rd.
                                  Nashville, TN 37206
                                  (615) 600-4577
                                  Email: mailto:derricaugusta@comcast.net




   Case 3:19-bk-03035        Doc 43    Filed 11/24/19 Entered 11/24/19 15:22:18            Desc Main
                                      Document      Page 6 of 25
                                        CERTIFICATE OF SERVICE

        I hereby certify that on 11/24/2019, I furnished a true and correct copy of the foregoing to the following
parties in interest (additional notice sent via electronic mail to Trustee and U.S. Trustee):

       Henry E. Hildebrand, III                             hand delivery
       Chapter 13 Trustee, P.O. Box 190664
       Nashville, TN 37219-0664

        U.S. Trustee                                        hand delivery
       318 Customs House, 701 Broadway
       Nashville, TN 37203

        DESIGN WORKS NASHVILLE LLC
        Registered Agent:
       GREG KATZ
       7515 HICKORY HILLS CT
       WHITES CREEK, TN 37189-9243 USA


        Shawn Hicks
       5135 Nolensville Pk Apt. W1
        Nashville, TN 37211                               Certified Mail


       I have sent out 4 notices.

                                                     /s/ Jonathan Augusta
                                                     Jonathan Augusta




      Case 3:19-bk-03035        Doc 43     Filed 11/24/19 Entered 11/24/19 15:22:18            Desc Main
                                          Document      Page 7 of 25
Case 3:19-bk-03035   Doc 43    Filed 11/24/19 Entered 11/24/19 15:22:18   Desc Main
                              Document      Page 8 of 25
               Dated: 5/13/2019




                                                                     
                                 

  !                                                                
                                                      
       

    
"""""#


                                             
      $%&%'()*+,-%&,').%$,/012%&,3%(1(1)+0)**%21%04+&%* $,3(%*)0($%5,+6*43(78
 )&%,+&$,//4'-1((%&,2204(4*%1+7)-%()($%94*1/&17(1)+)0($%:+1(%&(,(%/5,+6*43(78
 )4*(
           ($,(4+(1204*($%*)*&%*)0($1/7)4*(($%%+(1(80*)-;$)-($%&%'()*
*%7%1.%/1+7)-%!
                               
                                 
                                 
                                 
/$,22&%&47(  '%<1++1+<)+($%+%=(3,83%*1)&0)22);1+<*%7%13()0($1/)*&%*,+&
&%&47(/,-%,-)4+(%,7$3,83%*1)&($%*%,0(%*1+724&1+<,+83%*1)&0)*;$17$($%&%'()**%7%1.%/
,24-3/4-3,8-%+(,/,*%/42()0.,7,(1)+(%*-1+,(1)+2)+<%.1(8-%*1(')+4/%/)*)($%*
'%+%01(/,*1/1+<0*)-3*%/%+()*3,/(%-32)8-%+(,+&*%-1(($%&%&47(1'2%,-)4+(()($%*4/(%%
,(2%,/(-)+($28

                        !            &  !
   !
                                   !                       !'(%##( 
                       !(                         (%(%
 "#                                                                  "!'(%#%(%#
 $% 

        >:    ($,(($%%+(1(80*)-;$)-($%&%'()**%7%1.%/1+7)-%/$,22
+)(108($%*4/(%%1+;*1(1+<10($%&%'()*?/1+7)-%1/(%*-1+,(%&,+&($%*%,/)+
($%*%0)*%
        >:    ($,(,221+7)-%)0($%&%'()*1+724&1+<-)+($287)--1//1)+7$%76/
%=7%3(($%,-)4+(/*%@41*%&()'%;1($$%2&0)*(,=%//)71,2/%74*1(81+/4*,+7%3%+/1)+)*
4+1)+&4%/'%3,1&1+,77)*&,+7%;1($4/4,23,8-%+(3*)7%&4*%/
        >:    ($,(+)&%&47(1)+/)+,77)4+()0,+8<,*+1/$-%+(;,<%,//1<+-%+(
7$12&/433)*(,21-)+83,8-%+(7*%&1(4+1)+)*)($%*34*3)/%+)(/3%71017,228,4($)*1A%&'8
($1/ )4*(/$,22'%-,&%0*)-($%1+7)-%)0($%&%'()*
        >:    ($,(($1/)*&%*/43%*/%&%/,223*%.1)4/)*&%*/*%7%1.%&'8($%
,').%*%0%*%+7%&%+(1(81+($1/7,/%>,124*%()7)-328;1($($%3*).1/1)+/)0($1/)*&%*-,8
*%/42(1+,-)(1)+0)*7)+(%-3(

                                                                                    
77!                                                          
                                                                       This Order         electronically
                                                                                  has been        
                                                                       signed. The Judge's signature and
       :B:                                            Court's
                                                                                at the top of the
                                                                               seal appear
                                                                       first page.
        B                                                      United States Bankruptcy Court.

          Case 3:19-bk-03035   Doc 43
                                   10    Filed 11/24/19
                                               05/13/19 Entered 11/24/19
                                                                  05/13/19 15:22:18
                                                                           13:55:29           Desc Main
                                        Document
                                        Document Page Page91of
                                                             of25
                                                                1
Case 3:19-bk-03035   Doc 43    Filed 11/24/19 Entered 11/24/19 15:22:18   Desc Main
                              Document     Page 10 of 25
                                                                                                       KM
                                    IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE MIDDLE DISTRICT OF TENNESSEE
IN RE:                                                                           Case No.19-03035-RM3-13
SHAWN DONELL HICKS                                                               11/12/2019




                            NOTICE AND MOTION TO DISMISS FOR NONCOMPLIANCE

     Henry E. Hildebrand, III, Standing Trustee for Chapter 13 matters in the Middle District of Tennessee, hereby
moves the Court to dismiss the above-styled case for the debtor's failure to comply with a previous Court order, entered
on June 27, 2019. This Court’s previous order allowed this case to continue on the condition the debtor comply with
all provisions for payments into the plan. The order further provided that the above-styled case may be dismissed
without further hearing in the event of a plan payment default by the debtor for the remainder of the Chapter 13 case.


     The Trustee hereby gives notice that the Debtor has defaulted in plan payments. The debtor's plan payments are
 as follows:
 $154.25 WEEKLY from DESIGN WORKS
 The last plan payment was received on August 23, 2019. The debtor's failure to comply with the Court’s previous
 order is demonstrated on the pay schedule below:

         Date         Payment Received
06/07/2019                         135.00
06/18/2019                         135.00
06/27/2019                         135.00
06/27/2019                         135.00
07/01/2019                         135.00
07/02/2019                       (135.00)
08/23/2019                         713.50

    WHEREFORE, THE PREMISES CONSIDERED, the Trustee moves the Court to immediately dismiss the
above-styled case for the debtor's failure to comply with a previous Court order, and the debtor having defaulted in
plan payments.



                                                              Respectfully Submitted,




                Case 3:19-bk-03035          Doc 43
                                                30    Filed 11/24/19
                                                            11/12/19 Entered 11/24/19
                                                                               11/12/19 15:22:18
                                                                                        13:48:05     Desc Main
                                                     Document
                                                      Document PagePage11
                                                                        1 of
                                                                          of 225
                                                                     /s/ Henry E. Hildebrand, III
                                                                     HENRY E. HILDEBRAND, III
                                                                     CHAPTER 13 TRUSTEE
                                                                     P O BOX 340019
                                                                     NASHVILLE, TN 37203
                                                                     PHONE: 615-244-1101
                                                                     FAX: 615-242-3241
                                                                     pleadings@ch13nsh.com



                                                     CERTIFICATE OF SERVICE
 I hereby certify that a true and correct copy of the foregoing has been served by US Postal Service , postage prepaid to:
 SHAWN DONELL HICKS, 5135 Nolensville Pk, Apt W1, Nashville, TN 37211-6046;
Email by Electronic Case Noticing to:
Natalie Cox, Assistant US Trustee
JONATHAN AUGUSTA, Debtor's counsel
on this 12th day of November, 2019.

                                                                                       /s/ Henry E. Hildebrand, III
                                                                                       HENRY E. HILDEBRAND, III
                                                                                       Chapter 13 Trustee




             Case 3:19-bk-03035             Doc 43
                                                30      Filed 11/24/19
                                                              11/12/19 Entered 11/24/19
                                                                                 11/12/19 15:22:18
                                                                                          13:48:05                      Desc Main
                                                       Document
                                                        Document PagePage12
                                                                          2 of
                                                                            of 225
Case 3:19-bk-03035   Doc 43    Filed 11/24/19 Entered 11/24/19 15:22:18   Desc Main
                              Document     Page 13 of 25
Case 3:19-bk-03035   Doc 43    Filed 11/24/19 Entered 11/24/19 15:22:18   Desc Main
                              Document     Page 14 of 25
Case 3:19-bk-03035   Doc 43    Filed 11/24/19 Entered 11/24/19 15:22:18   Desc Main
                              Document     Page 15 of 25
Case 3:19-bk-03035   Doc 43    Filed 11/24/19 Entered 11/24/19 15:22:18   Desc Main
                              Document     Page 16 of 25
Case 3:19-bk-03035   Doc 43    Filed 11/24/19 Entered 11/24/19 15:22:18   Desc Main
                              Document     Page 17 of 25
Case 3:19-bk-03035   Doc 43    Filed 11/24/19 Entered 11/24/19 15:22:18   Desc Main
                              Document     Page 18 of 25
Case 3:19-bk-03035   Doc 43    Filed 11/24/19 Entered 11/24/19 15:22:18   Desc Main
                              Document     Page 19 of 25
Case 3:19-bk-03035   Doc 43    Filed 11/24/19 Entered 11/24/19 15:22:18   Desc Main
                              Document     Page 20 of 25
Case 3:19-bk-03035   Doc 43    Filed 11/24/19 Entered 11/24/19 15:22:18   Desc Main
                              Document     Page 21 of 25
Case 3:19-bk-03035   Doc 43    Filed 11/24/19 Entered 11/24/19 15:22:18   Desc Main
                              Document     Page 22 of 25
Case 3:19-bk-03035   Doc 43    Filed 11/24/19 Entered 11/24/19 15:22:18   Desc Main
                              Document     Page 23 of 25
13Software                                                                                                Page 1 of 2




PRINT INQUIRY                              Close Window                                Click Here to Print this Page
 19-03035-RM3-13 SHAWN DONELL HICKS                                        $154.25 Bar Date(s):      7/22/2019 (has
                           (xxx-xx-4855)                                      WK                    passed) 11/7/2019
                                                                                                    (has passed)
                                                                                     Confirmed:     6/27/2019

                           Trustee: Henry E. Hildebrand,    Attorney: JONATHAN       Case Status:    ACTIVE
                           III                              AUGUSTA                                 (11/13/2019)

Financials
                                            Source /
  Date      Payee       Payee Name                                Description              Receipts Disbursements
                                             Check
                                                          ATTORNEY'S FEE - MONTHLY
8/31/2019     0     JONATHAN AUGUSTA       9004076                                                              $115.84
                                                          DISBURSEMENTS
                    INSOLVE AUTO                          INTEREST - MONTHLY
8/31/2019     2                            3899134                                                              $371.94
                    FUNDING                               DISBURSEMENTS
                                                          AMOUNTS DISBURSED TO
                    PRIORITY INSURANCE
8/31/2019    15                            9004052        CREDITOR - MONTHLY                                    $200.76
                    AGENCY INC
                                                          DISBURSEMENTS
                                                          CASHIERS CHECK/PAYMENT TO
8/23/2019                                  697567                                            $713.50
                                                          DEBTOR ACCT
                    CHAPTER 13 TRUSTEE'S
8/23/2019           SALARY & EXPENSE                      TRUSTEE FEE - PLAN RECEIPT                             $24.97
                    FUND
                                                          ATTORNEY'S FEE - MONTHLY
7/31/2019     0     JONATHAN AUGUSTA       9004030                                                               $23.21
                                                          DISBURSEMENTS
                    INSOLVE AUTO                          INTEREST - MONTHLY
7/31/2019     2                            3892273                                                               $72.82
                    FUNDING                               DISBURSEMENTS
                                                          AMOUNTS DISBURSED TO
                    PRIORITY INSURANCE
7/31/2019    15                            9004003        CREDITOR - MONTHLY                                     $48.30
                    AGENCY INC
                                                          DISBURSEMENTS
 7/2/2019                                  DESIGN1339     INSUFFICIENT FUNDS               ($135.00)
                    CHAPTER 13 TRUSTEE'S
                                                          TRUSTEE FEE - PLAN RECEIPT
 7/2/2019           SALARY & EXPENSE                                                                            ($4.72)
                                                          REVERSAL
                    FUND
                                                          DEBTOR PAYMENTS REMITTED
 7/1/2019                                  DESIGN 1899                                       $135.00
                                                          BY EMPLOYER DEDUCTION
                    CHAPTER 13 TRUSTEE'S
 7/1/2019           SALARY & EXPENSE                      TRUSTEE FEE - PLAN RECEIPT                               $4.72
                    FUND
                                                          FILING FEE - MONTHLY
6/30/2019     0     US BANKRUPTCY COURT 3888444                                                                 $235.00
                                                          DISBURSEMENTS
                                                          NOTICE FEES - MONTHLY
6/30/2019     0     US BANKRUPTCY COURT 3888443                                                                  $75.00
                                                          DISBURSEMENTS
                    INSOLVE AUTO                          INTEREST - MONTHLY
6/30/2019     2                            3885509                                                               $30.50
                    FUNDING                               DISBURSEMENTS
                                                          AMOUNTS DISBURSED TO
                    PRIORITY INSURANCE
6/30/2019    15                            9003951        CREDITOR - MONTHLY                                     $31.29
                    AGENCY INC
                                                          DISBURSEMENTS
                                                          DEBTOR PAYMENTS REMITTED
6/27/2019                                  DESIGN1887                                        $135.00
                                                          BY EMPLOYER DEDUCTION
                                                          DEBTOR PAYMENTS REMITTED
6/27/2019                                  DESIGN1888                                        $135.00
                                                          BY EMPLOYER DEDUCTION
                    CHAPTER 13 TRUSTEE'S
6/27/2019           SALARY & EXPENSE                      TRUSTEE FEE - PLAN RECEIPT                               $4.72
                    FUND
                    CHAPTER 13 TRUSTEE'S
6/27/2019           SALARY & EXPENSE                      TRUSTEE FEE - PLAN RECEIPT                               $4.72
                    FUND

                                                          DEBTOR PAYMENTS REMITTED



  Case 3:19-bk-03035            Doc 43
                                    Filed 11/24/19 Entered 11/24/19 15:22:18 Desc Main
                                  Document       Page 24 of 25
https://www.13network.com/PrintInquiry.aspx?prta=0&prtb=0&prtc=0&prtd=0&prte=1... 11/24/2019
13Software                                                                                  Page 2 of 2



6/18/2019                            DESIGN1339   BY EMPLOYER DEDUCTION          $135.00
              CHAPTER 13 TRUSTEE'S
6/18/2019     SALARY & EXPENSE                    TRUSTEE FEE - PLAN RECEIPT                     $4.72
              FUND
                                                  DEBTOR PAYMENTS REMITTED
 6/7/2019                            DESIGN1322                                  $135.00
                                                  BY EMPLOYER DEDUCTION
              CHAPTER 13 TRUSTEE'S
 6/7/2019     SALARY & EXPENSE                    TRUSTEE FEE - PLAN RECEIPT                     $4.72
              FUND
                                                                        Totals: $1,253.50    $1,248.51




  Case 3:19-bk-03035     Doc 43     Filed 11/24/19 Entered 11/24/19 15:22:18 Desc Main
                                  Document       Page 25 of 25
https://www.13network.com/PrintInquiry.aspx?prta=0&prtb=0&prtc=0&prtd=0&prte=1... 11/24/2019
